DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Response to Arguments

    PNG
    media_image1.png
    268
    675
    media_image1.png
    Greyscale

The examiner disagrees. Sending of reporting intervals is a clear indication that the WTRU should report location information. Message 870 is in response to message 865.

    PNG
    media_image2.png
    196
    655
    media_image2.png
    Greyscale

The examiner disagrees. Karampatsis discloses receipt of a reporting interval. And then based on the reporting interval it is triggered to send location information (see fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karampatsis (US 20120252517 A1) in view of Jain (US 20130083653 A1).
Regarding claim 34, Karampatsis discloses:

	at least one memory storing instructions (fig. 2B, paragraph 89); and
	at least one processor configured to execute the instructions (fig. 2B, paragraph 89) to
		(A) receive, from the network node, a response message including information indicating whether or not the UE reports location information (fig. 8 message 870 may include reporting intervals and is in response to attach message 865) ; 		
		(B) be triggered, by a location information trigger sent from the network server, to send the location information based on the information(fig. 8 875, and see paragraphs 5, 46); and
		(C) report the location information to the network server according to the location information trigger from the network server (fig. 8 875, and see paragraphs 5, 46).

Karampatsis fails to clearly disclose:
wherein the network server is authorized by the network node to send the location information trigger

However Jain discloses, wherein a network server is authorized by a network node to send a trigger (paragraph 34 and paragraph 39, OHF which can be part of an MME 

Claim 37 is rejected for the same reasons as above.

Claims 35, 36, 38, 39, 46 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karampatsis (US 20120252517 A1) in view of Jain (US 20130083653 A1) as applied to claim 34/37 and further in view of Farmer (US 20090181698 A1).
Regarding claims 35 and 36, Karampatsis fails disclose the additional subject matter of claims 35 and 36, however regarding claim 35, Farmer discloses wherein the location information is protected by a secure communication between a UE and a network server (paragraph 39 Upon receiving the SUPL INIT message, SET 120 may perform a data connection setup procedure, attach itself to a packet data network if the SET is not already attached, and establish a secure IP connection to SLP 130) and regarding claim 36, Farmer discloses, wherein the UE and a network server have mutual authentication (paragraph 58+, Table 2 SUPL AUTFI REQ message facilitates mutual authentication). It would have been obvious to one of ordinary skill in the art to combine these teachings with those of Karampatsis as modified by using security teachings from Farmer. The motivation for the combination is secure communication (paragraphs 36, 39).

claim 46, Karampatsis further discloses wherein the at least one processor is further configured to execute the instructions to stop reporting the location information to the network server (fig. 8 880 reporting is completed), but fails to disclose when the network server indicates the stop of the location report to the UE. However Farmer discloses stop sending the report of the location information to the server when the server indicates the stop of the location report to the UE (paragraph 47 After reporting the last position result to SUPL agent 140, SLP 130 may send aSUPL END message to SET 120 to indicate the end of the periodic triggered session (step T).). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Karampatsis as modified by using explicit messages to stop reporting. The motivation for the combination is to efficiently support location services (paragraph 7).

Claims 38, 39 and 47 are rejected for the same reasons as claims 35, 36 and 46.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687